—In a proceeding pursuant to CPLR article 75 to stay arbitration of a claim for uninsured motorist benefits, the petitioner appeals from an order of the Supreme Court, Westchester County (Barone, J.), entered October 24, 2000, which denied the petition and directed the parties to proceed to arbitration.
Ordered that the order is reversed, on the law, with costs, the petition is granted, and arbitration is permanently stayed.
The respondent was in a parking lot, placing packages into the trunk of her car. An unidentified vehicle drove past and its driver reached out and grabbed her purse. The respondent was pulled alongside the accelerating vehicle and ultimately thrown to the ground and injured. The respondent’s injuries were the result of an intentional act and were not the result of an accident.
Accordingly, since her injuries were not the result of an accident, the respondent is not entitled to uninsured motorist benefits under the subject insurance policy (see, Matter of Aetna Cas. & Sur. Co. v Perry, 220 AD2d 497; McCarthy v MVA1C, 16 AD2d 35, affd 12 NY2d 922). Thus, the application to permanently stay arbitration should have been granted. Santucci, J. P., Florio, H. Miller and Schmidt, JJ., concur.